COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 KAYLA ARREDONDO,                                               No. 08-15-00121-CV
                                                 §
                        Appellant,                                  Appeal from
                                                 §
 v.                                                          County Court at Law No. 5
                                                 §
 INDIAN SPRINGS APARTMENTS,                                   of El Paso County, Texas
                                                 §
                        Appellee.                              (TC # 2014-CCV03320)
                                                §

                                   MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that the clerk’s record has not been filed due to

the fault of the Appellant, Kayla Arredondo, we dismiss the appeal for want of prosecution.

       Unless otherwise excused, a non-indigent appellant must either pay for or make

arrangements for the payment of the fees related to preparation of the appellate record to ensure

that the record is timely filed.     TEX.R.APP.P. 35.3(a)(2), (b)(3); see TEX.R.APP.P. 20.1(c);

37.3(b), (c). The clerk’s record was due to be filed on May 24, 2015. The El Paso County Clerk

notified the Court that the clerk's record would not be filed because Appellant has not made

financial arrangements for the preparation of the clerk’s record.

       In accordance with Rule 37.3(b), the Clerk of the Court notified Appellant by letter

regarding her failure to make financial arrangements to pay for the clerk’s record and advised her
that the appeal would be dismissed for want of prosecution unless she responded within ten days

and showed grounds for continuing the appeal. See TEX.R.APP.P. 37.3(b). Appellant has not

filed any response or otherwise communicated with the Court regarding our letter. Pursuant to

Rules 37.3(b) and 42.3(c), we dismiss the appeal for want of prosecution. See TEX.R.APP.P.

37.3(b)(authorizing appellate court to dismiss appeal for want of prosecution if the clerk’s record

is not filed because appellant failed to make payment arrangements for preparation of the clerk’s

record); TEX.R.APP.P. 42.3(c)(authorizing appellate court to dismiss appeal where the appellant

fails to comply with a notice from the clerk requiring a response or other action within a

specified time).


July 8, 2015
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                               -2-